     Case 2:20-cv-11412-AB-AGR Document 1 Filed 12/17/20 Page 1 of 13 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
                                            )    Case No.
11   TERRY FABRICANT, individually          )
     and on behalf of all others similarly  )    CLASS ACTION
12
     situated,                              )
13                                          )    COMPLAINT FOR VIOLATIONS
14   Plaintiff,                             )    OF:
                                            )
15          vs.                             )       1.      NEGLIGENT VIOLATIONS
                                                            OF THE TELEPHONE
16                                          )               CONSUMER PROTECTION
     SUPERIOR CAPITAL LLC., and             )               ACT [47 U.S.C. §227(b)]
17                                                  2.      WILLFUL VIOLATIONS
     DOES 1 through 10, inclusive, and each )
                                                            OF THE TELEPHONE
18   of them,                               )               CONSUMER PROTECTION
19                                          )               ACT [47 U.S.C. §227(b)]
     Defendant.                             )       3.      NEGLIGENT VIOLATIONS
20                                                          OF THE TELEPHONE
                                            )               CONSUMER PROTECTION
21                                          )               ACT [47 U.S.C. §227(c)]
                                            )       4.      WILLFUL VIOLATIONS
22                                                          OF THE TELEPHONE
                                            )               CONSUMER PROTECTION
23                                          )               ACT [47 U.S.C. §227(c)]
24
                                            )
                                            )
25                                          )    DEMAND FOR JURY TRIAL
26
27         Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
28   all others similarly situated, alleges the following upon information and belief


                               CLASS ACTION COMPLAINT
                                           -1-
     Case 2:20-cv-11412-AB-AGR Document 1 Filed 12/17/20 Page 2 of 13 Page ID #:2




 1   based upon personal knowledge:
 2                              NATURE OF THE CASE
 3         1.     Plaintiff brings this action individually and on behalf of all others
 4   similarly situated seeking damages and any other available legal or equitable
 5   remedies resulting from the illegal actions of SUPERIOR CAPITAL LLC.
 6   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 7   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 8   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
 9   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
10                             JURISDICTION & VENUE
11         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12   a resident of California, seeks relief on behalf of a Class, which will result in at
13   least one class member belonging to a different state than that of Defendant,
14   Michigan company. Plaintiff also seeks up to $1,500.00 in damages for each call
15   in violation of the TCPA, which, when aggregated among a proposed class in the
16   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
17   Therefore, both diversity jurisdiction and the damages threshold under the Class
18   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
19         3.     Venue is proper in the United States District Court for the Central
20   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
21   business within the State of California and Plaintiff resides within the County of
22   Los Angeles.
23                                       PARTIES
24         4.     Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
25   residing in Los Angeles County, California and is a “person” as defined by 47
26   U.S.C. § 153 (39).
27         5.     Defendant, SUPERIOR CAPITAL LLC. (“Defendant”) is an
28   investment company that provides funding to small businesses, and is a “person”


                                CLASS ACTION COMPLAINT
                                             -2-
     Case 2:20-cv-11412-AB-AGR Document 1 Filed 12/17/20 Page 3 of 13 Page ID #:3




 1   as defined by 47 U.S.C. § 153 (39).
 2         6.     The above named Defendant, and its subsidiaries and agents, are
 3   collectively referred to as “Defendants.” The true names and capacities of the
 4   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 5   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 6   names. Each of the Defendants designated herein as a DOE is legally responsible
 7   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 8   Complaint to reflect the true names and capacities of the DOE Defendants when
 9   such identities become known.
10         7.     Plaintiff is informed and believes that at all relevant times, each and
11   every Defendant was acting as an agent and/or employee of each of the other
12   Defendants and was acting within the course and scope of said agency and/or
13   employment with the full knowledge and consent of each of the other Defendants.
14   Plaintiff is informed and believes that each of the acts and/or omissions complained
15   of herein was made known to, and ratified by, each of the other Defendants.
16                              FACTUAL ALLEGATIONS
17         8.     Beginning in or around March of 2019, Defendant contacted Plaintiff
18   on Plaintiff’s cellular telephone number ending in -2755, in an attempt to solicit
19   Plaintiff to purchase Defendant’s services.
20         9.     Defendant used an “automatic telephone dialing system” as defined
21   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
22         10.    Defendant contacted or attempted to contact Plaintiff from telephone
23   number (818) 273-2757 which Plaintiff alleges on information and belief was a
24   spoofed telephone number, indicating of Defendant’s attempts to mask its identity
25   to avoid accountability from placing illegal robocalls, as well as having used an
26   ATDS to place the calls.
27         11.    Defendant’s calls constituted calls that were not for emergency
28   purposes as defined by 47 U.S.C. § 227(b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-11412-AB-AGR Document 1 Filed 12/17/20 Page 4 of 13 Page ID #:4




 1         12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 2   express consent” to receive calls using an automatic telephone dialing system or an
 3   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 4   227(b)(1)(A).
 5         13.    Further, Plaintiff’s cellular telephone number ending in -1083 was
 6   added to the National Do-Not-Call Registry on or about December 15, 2004.
 7         14.    Defendant placed multiple calls soliciting its business to Plaintiff on
 8   his cellular telephone ending in -2755 in or around March 2019.
 9         15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
10   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
11         16.    Plaintiff received at least one solicitation call from Defendant within
12   a 12-month period.
13         17.    Defendant called Plaintiff in an attempt to solicit its services and in
14   violation of the National Do-Not-Call provisions of the TCPA.
15         18.    Upon information and belief, and based on Plaintiff’s experiences of
16   being called by Defendant after being on the National Do-Not-Call list for several
17   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
18   establish and implement reasonable practices and procedures to effectively prevent
19   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
20   227(c)(5).
21                                CLASS ALLEGATIONS
22         19.    Plaintiff brings this action individually and on behalf of all others
23   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
24   Classes”).
25         20.    The class concerning the ATDS claim for no prior express consent
26   (hereafter “The ATDS Class”) is defined as follows:
27
                  All persons within the United States who received any
28                solicitation/telemarketing  telephone    calls   from


                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-11412-AB-AGR Document 1 Filed 12/17/20 Page 5 of 13 Page ID #:5




 1                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 2                system or an artificial or prerecorded voice and such
 3                person had not previously consented to receiving such
                  calls within the four years prior to the filing of this
 4
                  Complaint
 5
 6         21.    The class concerning the National Do-Not-Call violation (hereafter
 7   “The DNC Class”) is defined as follows:
 8
                  All persons within the United States registered on the
 9                National Do-Not-Call Registry for at least 30 days, who
10                had not granted Defendant prior express consent nor had
                  a prior established business relationship, who received
11
                  more than one call made by or on behalf of Defendant
12                that promoted Defendant’s products or services, within
                  any twelve-month period, within four years prior to the
13
                  filing of the complaint.
14
15         22.    Plaintiff represents, and is a member of, The ATDS Class, consisting
16   of all persons within the United States who received any collection telephone calls
17   from Defendant to said person’s cellular telephone made through the use of any
18   automatic telephone dialing system or an artificial or prerecorded voice and such
19   person had not previously not provided their cellular telephone number to
20   Defendant within the four years prior to the filing of this Complaint.
21         23.    Plaintiff represents, and is a member of, The DNC Class, consisting
22   of all persons within the United States registered on the National Do-Not-Call
23   Registry for at least 30 days, who had not granted Defendant prior express consent
24   nor had a prior established business relationship, who received more than one call
25   made by or on behalf of Defendant that promoted Defendant’s products or services,
26   within any twelve-month period, within four years prior to the filing of the
27   complaint.
28         24.    Defendant, its employees and agents are excluded from The Classes.


                                CLASS ACTION COMPLAINT
                                             -5-
     Case 2:20-cv-11412-AB-AGR Document 1 Filed 12/17/20 Page 6 of 13 Page ID #:6




 1   Plaintiff does not know the number of members in The Classes, but believes the
 2   Classes members number in the thousands, if not more. Thus, this matter should
 3   be certified as a Class Action to assist in the expeditious litigation of the matter.
 4         25.    The Classes are so numerous that the individual joinder of all of its
 5   members is impractical. While the exact number and identities of The Classes
 6   members are unknown to Plaintiff at this time and can only be ascertained through
 7   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 8   The Classes includes thousands of members. Plaintiff alleges that The Classes
 9   members may be ascertained by the records maintained by Defendant.
10         26.    Plaintiff and members of The ATDS Class were harmed by the acts of
11   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
12   and ATDS Class members via their cellular telephones thereby causing Plaintiff
13   and ATDS Class members to incur certain charges or reduced telephone time for
14   which Plaintiff and ATDS Class members had previously paid by having to retrieve
15   or administer messages left by Defendant during those illegal calls, and invading
16   the privacy of said Plaintiff and ATDS Class members.
17         27.    Common questions of fact and law exist as to all members of The
18   ATDS Class which predominate over any questions affecting only individual
19   members of The ATDS Class. These common legal and factual questions, which
20   do not vary between ATDS Class members, and which may be determined without
21   reference to the individual circumstances of any ATDS Class members, include,
22   but are not limited to, the following:
23                a.     Whether, within the four years prior to the filing of this
24                       Complaint, Defendant made any telemarketing/solicitation call
25                       (other than a call made for emergency purposes or made with
26                       the prior express consent of the called party) to a ATDS Class
27                       member using any automatic telephone dialing system or any
28                       artificial or prerecorded voice to any telephone number


                                 CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-11412-AB-AGR Document 1 Filed 12/17/20 Page 7 of 13 Page ID #:7




 1                       assigned to a cellular telephone service;
 2                b.     Whether Plaintiff and the ATDS Class members were damaged
 3                       thereby, and the extent of damages for such violation; and
 4                c.     Whether Defendant should be enjoined from engaging in such
 5                       conduct in the future.
 6         28.    As a person that received numerous telemarketing/solicitation calls
 7   from Defendant using an automatic telephone dialing system or an artificial or
 8   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 9   claims that are typical of The ATDS Class.
10         29.    Plaintiff and members of The DNC Class were harmed by the acts of
11   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
12   and DNC Class members via their telephones for solicitation purposes, thereby
13   invading the privacy of said Plaintiff and the DNC Class members whose telephone
14   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
15   members were damaged thereby.
16         30.    Common questions of fact and law exist as to all members of The
17   DNC Class which predominate over any questions affecting only individual
18   members of The DNC Class. These common legal and factual questions, which do
19   not vary between DNC Class members, and which may be determined without
20   reference to the individual circumstances of any DNC Class members, include, but
21   are not limited to, the following:
22                a.     Whether, within the four years prior to the filing of this
23                       Complaint, Defendant or its agents placed more than one
24                       solicitation call to the members of the DNC Class whose
25                       telephone numbers were on the National Do-Not-Call Registry
26                       and who had not granted prior express consent to Defendant and
27                       did not have an established business relationship with
28                       Defendant;


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-11412-AB-AGR Document 1 Filed 12/17/20 Page 8 of 13 Page ID #:8




 1                b.    Whether Defendant obtained prior express written consent to
 2                      place solicitation calls to Plaintiff or the DNC Class members’
 3                      telephones;
 4                c.    Whether Plaintiff and the DNC Class member were damaged
 5                      thereby, and the extent of damages for such violation; and
 6                d.    Whether Defendant and its agents should be enjoined from
 7                      engaging in such conduct in the future.
 8         31.    As a person that received numerous solicitation calls from Defendant
 9   within a 12-month period, who had not granted Defendant prior express consent
10   and did not have an established business relationship with Defendant, Plaintiff is
11   asserting claims that are typical of the DNC Class.
12         32.    Plaintiff will fairly and adequately protect the interests of the members
13   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
14   class actions.
15         33.    A class action is superior to other available methods of fair and
16   efficient adjudication of this controversy, since individual litigation of the claims
17   of all Classes members is impracticable. Even if every Classes member could
18   afford individual litigation, the court system could not. It would be unduly
19   burdensome to the courts in which individual litigation of numerous issues would
20   proceed. Individualized litigation would also present the potential for varying,
21   inconsistent, or contradictory judgments and would magnify the delay and expense
22   to all parties and to the court system resulting from multiple trials of the same
23   complex factual issues. By contrast, the conduct of this action as a class action
24   presents fewer management difficulties, conserves the resources of the parties and
25   of the court system, and protects the rights of each Classes member.
26         34.    The prosecution of separate actions by individual Classes members
27   would create a risk of adjudications with respect to them that would, as a practical
28   matter, be dispositive of the interests of the other Classes members not parties to


                                CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-11412-AB-AGR Document 1 Filed 12/17/20 Page 9 of 13 Page ID #:9




 1   such adjudications or that would substantially impair or impede the ability of such
 2   non-party Class members to protect their interests.
 3         35.    Defendant has acted or refused to act in respects generally applicable
 4   to The Classes, thereby making appropriate final and injunctive relief with regard
 5   to the members of the Classes as a whole.
 6                             FIRST CAUSE OF ACTION
 7          Negligent Violations of the Telephone Consumer Protection Act
 8                                   47 U.S.C. §227(b).
 9                             On Behalf of the ATDS Class
10         36.    Plaintiff repeats and incorporates by reference into this cause of action
11   the allegations set forth above at Paragraphs 1-35.
12         37.    The foregoing acts and omissions of Defendant constitute numerous
13   and multiple negligent violations of the TCPA, including but not limited to each
14   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
15   47 U.S.C. § 227 (b)(1)(A).
16         38.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
17   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
18   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
19         39.    Plaintiff and the ATDS Class members are also entitled to and seek
20   injunctive relief prohibiting such conduct in the future.
21                           SECOND CAUSE OF ACTION
22    Knowing and/or Willful Violations of the Telephone Consumer Protection
23                                           Act
24                                   47 U.S.C. §227(b)
25                             On Behalf of the ATDS Class
26         40.    Plaintiff repeats and incorporates by reference into this cause of action
27   the allegations set forth above at Paragraphs 1-39.
28         41.    The foregoing acts and omissions of Defendant constitute numerous


                                  CLASS ACTION COMPLAINT
                                              -9-
     Case 2:20-cv-11412-AB-AGR Document 1 Filed 12/17/20 Page 10 of 13 Page ID #:10




 1    and multiple knowing and/or willful violations of the TCPA, including but not
 2    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 3    and in particular 47 U.S.C. § 227 (b)(1)(A).
 4          42.    As a result of Defendant’s knowing and/or willful violations of 47
 5    U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
 6    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 7    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 8          43.    Plaintiff and the Class members are also entitled to and seek injunctive
 9    relief prohibiting such conduct in the future.
10                              THIRD CAUSE OF ACTION
11           Negligent Violations of the Telephone Consumer Protection Act
12                                    47 U.S.C. §227(c)
13                              On Behalf of the DNC Class
14          44.    Plaintiff repeats and incorporates by reference into this cause of action
15    the allegations set forth above at Paragraphs 1-43.
16          45.    The foregoing acts and omissions of Defendant constitute numerous
17    and multiple negligent violations of the TCPA, including but not limited to each
18    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
19    47 U.S.C. § 227 (c)(5).
20          46.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
21    Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
22    damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
23          47.    Plaintiff and the DNC Class members are also entitled to and seek
24    injunctive relief prohibiting such conduct in the future.
25    ///
26    ///
27    ///
28    ///


                                  CLASS ACTION COMPLAINT
                                               - 10 -
     Case 2:20-cv-11412-AB-AGR Document 1 Filed 12/17/20 Page 11 of 13 Page ID #:11




 1    ///
 2                              FOURTH CAUSE OF ACTION
 3     Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                              Act
 5                                    47 U.S.C. §227 et seq.
 6                                On Behalf of the DNC Class
 7          48.      Plaintiff repeats and incorporates by reference into this cause of action
 8    the allegations set forth above at Paragraphs 1-47.
 9          49.      The foregoing acts and omissions of Defendant constitute numerous
10    and multiple knowing and/or willful violations of the TCPA, including but not
11    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
12    in particular 47 U.S.C. § 227 (c)(5).
13          50.      As a result of Defendant’s knowing and/or willful violations of 47
14    U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
15    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
16    § 227(c)(5).
17          51.      Plaintiff and the DNC Class members are also entitled to and seek
18    injunctive relief prohibiting such conduct in the future.
19                                  PRAYER FOR RELIEF
20     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
21                               FIRST CAUSE OF ACTION
22           Negligent Violations of the Telephone Consumer Protection Act
23                                      47 U.S.C. §227(b)
24                 As a result of Defendant’s negligent violations of 47 U.S.C.
25                   §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
26                   request $500 in statutory damages, for each and every violation,
27                   pursuant to 47 U.S.C. 227(b)(3)(B).
28                 Any and all other relief that the Court deems just and proper.


                                   CLASS ACTION COMPLAINT
                                                - 11 -
     Case 2:20-cv-11412-AB-AGR Document 1 Filed 12/17/20 Page 12 of 13 Page ID #:12




 1    ///
 2                          SECOND CAUSE OF ACTION
 3     Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                          Act
 5                                  47 U.S.C. §227(b)
 6               As a result of Defendant’s willful and/or knowing violations of 47
 7               U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
 8               entitled to and request treble damages, as provided by statute, up to
 9               $1,500, for each and every violation, pursuant to 47 U.S.C.
10               §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
11               Any and all other relief that the Court deems just and proper.
12                           THIRD CAUSE OF ACTION
13          Negligent Violations of the Telephone Consumer Protection Act
14                                  47 U.S.C. §227(c)
15               As a result of Defendant’s negligent violations of 47 U.S.C.
16               §227(c)(5), Plaintiff and the DNC Class members are entitled to and
17               request $500 in statutory damages, for each and every violation,
18               pursuant to 47 U.S.C. 227(c)(5).
19               Any and all other relief that the Court deems just and proper.
20                          FOURTH CAUSE OF ACTION
21     Knowing and/or Willful Violations of the Telephone Consumer Protection
22                                          Act
23                                  47 U.S.C. §227(c)
24               As a result of Defendant’s willful and/or knowing violations of 47
25               U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
26               to and request treble damages, as provided by statute, up to $1,500,
27               for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
28               Any and all other relief that the Court deems just and proper.


                                CLASS ACTION COMPLAINT
                                            - 12 -
     Case 2:20-cv-11412-AB-AGR Document 1 Filed 12/17/20 Page 13 of 13 Page ID #:13




 1          52.    Pursuant to the Seventh Amendment to the Constitution of the United
 2    States of America, Plaintiff is entitled to, and demands, a trial by jury.
 3
            Respectfully Submitted this 16th Day of December, 2020.
 4
                                 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 5
 6                                      By: /s/ Todd M. Friedman
                                            Todd M. Friedman
 7
                                            Law Offices of Todd M. Friedman
 8                                          Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               - 13 -
